Citation Nr: 0009170	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-34 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for tinea 
versicolor and hives currently, rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hiatal hernia 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for fibromyalgia, 
costochondritis, and left thoracic outlet syndrome, evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination by 
the RO that denied the benefits sought on appeal.  The 
veteran timely appealed that determination to the Board.  The 
veteran was afforded a hearing at the Board before the 
undersigned in July 1999.

The Board's decision on the claim for an evaluation in excess 
of 10 percent for hiatal hernia is set forth below.  However, 
the remaining issues are addressed in the REMAND following 
the order portion of the decision.  


FINDING OF FACT

The veteran's gastric disorder is manifested by complaints of 
epigastric distress, dysphagia heartburn and regurgitation; 
however, there is no evidence of accompanying substernal or 
arm or shoulder pain, and the manifest symptoms are not shown 
to be productive of considerable impairment to health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hiatal 
hernia with gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records document a diagnosis of a small 
hiatal hernia with gastritis.  A post service VA examination 
in September 1992 confirmed the diagnosis but noted the 
veteran had no current complaints or present symptoms since 
May 1992. On the basis of service medical records and the VA 
examination report, service connection was established for 
gastroesophageal reflux disease/hiatal hernia and a 
noncompensable evaluation was assigned.

In support of claims for increase filed in March 1995 and 
February 1996, the veteran submitted VA and private treatment 
records dated from April 1994 to May 1995 which show 
evaluation for complaints of persistent upper abdominal pain, 
daily heartburn and occasional dysphagia.  The results of a 
March 1995 panendoscopy report revealed an esophageal ring, 
reflux esophagitis and a small hiatal hernia.  The examiner 
noted the findings suggested significant esophageal reflux 
disease.  Additional VA outpatient treatment records dated 
from March to May 1996 show continued evaluation and 
treatment for hiatal hernia.  On evaluation in April 1996 the 
examiner noted the veteran's symptoms were fairly well 
controlled on Prilosec and Propulsid.  On examination there 
were normal bowel sounds and no organomegaly, mass or 
tenderness.  

On VA examination in June 1996 the veteran reported that he 
continued to experience reflux symptoms in spite of 
practicing anti-reflux precautions and being on maximal 
medical therapy.  He complained of worsening dysphagia in the 
past several months and pain in the retrosternal area.  He 
has been advised of surgical intervention but he was still 
contemplating this.  Examination revealed the veteran's 
current and maximum weight for the past year was 230 pounds.  
There was no evidence of anemia and no disturbance in 
motility.  An upper gastrointestinal series showed normal 
swallowing with no obstruction seen in the esophagus.  There 
was a hiatal hernia with gastroesophageal reflux.  The 
stomach, duodenal bulb and loop were all normal.  The 
diagnosis was severe gastroesophageal reflux disease with a 
hiatal hernia and esophageal ring with no esophageal 
stricture.  

In a January 1997, rating decision the RO increased the 
evaluation for hiatal hernia and gastroesophageal reflux to 
10 percent.

Additional VA outpatient treatment records dated from 
November 1996 to February 1997 show continued evaluation of 
the veteran for gastroesophageal reflux disease.  

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in July 1999 as to his 
current condition.  He testified that he experiences 
heartburn, choking, difficulty swallowing and regurgitation 
for several hours after eating.  His choking causes him to 
vomit one or two times per month.  He testified that he takes 
Prilosec and Propulsid daily which controls the severity of 
the symptoms.  He testified that his weight has been 
consistent and that his condition as been the same since it 
was diagnosed in service.  


Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).  Thus, the Board will 
consider gastroesophageal reflux and hiatal hernia as one 
disability but will consider the relevant diagnostic code for 
each.

The current 10 percent rating was assigned under Code 7346 
for hiatal hernia.  A hiatal hernia with two or more of the 
symptoms for the 30 percent rating but of lesser severity 
will be rated as 10 percent disabling.  A hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health will be rated as 30 percent 
disabling.  A maximum rating of 60 percent is warranted when 
the disorder is productive of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346 (1999).

The veteran has described more than two symptoms associated 
with the 30 percent rating, specifically, recurrent 
epigastric distress with dysphagia, heartburn, and 
regurgitation; however, these symptoms are of less severity 
than that contemplated by the 30 percent rating.  The 
evidence of record shows the veteran has a history of 
gastroesophageal reflex with symptoms fairly well controlled 
by medication.  As noted previously, the upper 
gastrointestinal series was within normal limits except for 
hiatal hernia with gastroesophageal reflux.  There were no 
reports of chronic constipation or diarrhea and there were no 
objective clinical findings of organomegaly, tenderness, 
melena, anemia or masses.  The symptoms were not clinically 
associated with substernal, arm or shoulder pain.  Moreover, 
there is no persuasive evidence that the epigastric distress 
in this case produced a considerable impairment of health, 
e.g. there was no evidence of significant weight loss 
attributable to the service-connected disability or any other 
health problem. 

Because the severity of his symptoms is controlled fairly 
well with medication, the Board concludes that the symptoms 
experienced are not productive of considerable impairment of 
health and that the degree of impairment resulting from 
service-connected hiatal hernia with gastroesophageal reflux 
does not more nearly approximate the degree of impairment 
contemplated by the next higher or 30 percent rating under 
Diagnostic Code 7346.

There also is not basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code.  As 
the veteran indicated during the July 1999 hearing, he has no 
symptoms associated with his occasional vomiting, such as 
weight loss, and the evidence of record does not otherwise 
show more than a slight impairment to health such as that 
contemplated by ratings higher than 10 percent under the 
criteria for resection of the large intestine, or 
diverticulitis (the latter which may be rated under the 
criteria for irritable colon syndrome, peritoneal adhesions, 
or ulcerative colitis, depending upon the predominant 
disability picture).  See 38 C.F.R. §§ 4.112, 4.114, Codes 
7329, 7327, 7319, 7301, and 7323 (1999).

In making its determination, the Board has considered the 
veteran's contentions which are considered credible insofar 
as the veteran described his current symptoms and belief that 
his service-connected disorder is more disabling than 
currently rated.  However, the competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  Accordingly, the Board finds that the 
veteran's current disability rating contemplates compensation 
for his present level of symptomatology and resulting 
impairment with due consideration to the provision of 38 
C.F.R. § 4.7.

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
hiatal hernia with gastroesophageal reflux disease and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for gastroesophageal 
reflux disease with hiatal hernia is denied.


REMAND

In a rating decision in March 1993, the veteran was granted 
service-connection for tinea versicolor and hives rated as a 
single skin disorder.  In April 1996, he filed a claim for 
increase and requested a separate evaluation for hives to be 
rated as an angioneurotic edema condition.  In a statement 
received by the Board in March 1998, two VA dermatologists 
stated that the veteran currently receives treatment for 
urticaria (hives), which in fact was related to angioedema.  
The examiners also stated that the veteran receives treatment 
for tinea versicolor which is a separate and unique diagnosis 
requiring different treatment.

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25(b) (1999); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, the Board finds that the question of whether 
the symptomatology referable to urticaria, represents a 
separate disability or is a manifestation of the service-
connected tinea versicolor, cannot sufficiently be resolved 
on the basis of the evidence of record.  Since the hives 
(urticaria) may be rated separately from the service-
connected tinea versicolor where the symptomatology 
associated with that condition is determined to be a 
manifestation of the original injury and each is separate and 
distinct, with no "overlapping," Esteban v. Brown, 6 Vet. 
App. 259 (1994), another VA examination should be conducted 
which sets forth pertinent findings regarding each condition, 
and includes an opinion as to whether, in terms of symptoms 
and functional loss attributable thereto, the two conditions 
constitute distinguishable disabilities for evaluation 
purposes.  Thereafter, the RO should consider whether a 
rating in excess of 10 percent is warranted for service 
connected tinea versicolor under Diagnostic Code 7806 and 
whether a separate rating for hives is warranted under 
Diagnostic Code 7118.

The Board also finds that the evidence of record does not 
appear sufficient to resolve the question of whether, as the 
veteran contends, separate evaluations are warranted for 
fibromylagia, costochondritis, and thoracic outlet syndrome.  
In March 1993, the RO initially granted service connection 
for costochondritis, then evaluated as noncompensable.  
However, following receipt of medical evidence including 
diagnoses of fibromyalgia and thoracic outlet syndrome, and 
the veteran's claims for service connection for the 
additionally diagnosed disorder, in a November 1997 rating 
decision, the RO granted service connection for fibromyalgia 
and thoracic outlet syndrome of the left upper extremity was 
established; however, the veteran's overall symptoms were 
evaluated under the criteria for fibromyalgia and assigned a 
single 20 percent disability rating.  

During his July 1999 Board hearing, the veteran he testified 
that his fibromyalgia was a widespread muscular pain and that 
his problems with costochondritis consist of severe chest 
pain and should receive a separate rating since it is not 
joint or muscle pain but rather an inflammation of the 
cartilage.  He testified that the thoracic outlet syndrome 
primarily involves left arm pain and should also receive a 
separate rating as it involves the compression of the 
arteries and nerves.

Following a review of the medical evidence of record, the 
Board points out that there is no question that VA and 
private physicians have diagnosed fibromyalgia, 
costochondritis, and thoracic outlet syndrome, seemingly, as 
separate clinical entities.  The RO apparently granted 
service connection, in part, on the basis of Dr. Spangler's 
May 1996 opinion that the veteran likely had fibromyalgia at 
the time of his initial diagnosis of costochondritis in 
service.  Significantly, however, the record also includes 
more recent diagnoses of costochondritis, as well as thoracic 
outlet syndrome.  Furthermore, while, in January 1997, the RO 
obtained a VA medical advisory opinion, based upon review of 
the record, apparently to resolve the question of whether 
separate disability evaluations are warranted for the 
veteran's musculoskeletal disabilities, that opinion does not 
provide sufficient information to resolve that question.  
Interestingly, the RO has not directly addressed the question 
of separate evaluations in any of its rating decisions.

During the veteran's hearing, his representative requested 
that, rather than remand this matter, the Board obtain the 
opinion of an independent medical expert to resolve the 
question of separate evaluations for the veteran's 
musculoskeletal disabilities.  However, the Board finds that, 
at this juncture, and after associating with the claims file 
all outstanding treatment records, obtaining a medical 
opinion based upon examination of the veteran, and review of 
the claims file is warranted.  The Board also notes, as 
pointed out by the veteran's representative, that changes in 
the criteria for evaluating fibromyalgia were promulgated, 
effective June 17, 1999.  See 64 Fed. Reg. 32410 (1999).  
When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To date, the RO has not had the 
opportunity of adjudicating the veteran's claim for an 
increased rating of his musculoskeletal disabilities under 
the recently finalized regulatory changes.  This action 
should be accomplished, by the RO, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In view of the foregoing, these matters are hereby REMANDED 
for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file, all outstanding medical 
records pertaining to the veteran skin 
and musculoskeletal disorders from Dr. 
Spangler, Dr. Hill, and any other source 
identified by the veteran.  If any of the 
requested records are not unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be noted in the record.  

2.  The veteran should be afforded a 
special VA dermatological examination to 
determine the nature and extent of his 
service connected tinea versicolor and 
hives.  The veteran's entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the examiner.  Such tests as 
the examiner deems necessary should be 
performed, and all clinical findings 
should be reported in detail.  

In his report, the examiner should 
specifically identify all the affected 
areas, and comment upon the type, 
frequency, duration and extent of the 
symptoms. The number and location of skin 
growths, lesions, rashes and fungal 
infection should be noted.  The shape, 
color, and extent, including a 
description of the size of each exposed 
and non-exposed affected areas, as well 
as the degree of disfigurement.  The 
examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
note whether the veteran is currently 
using medication for any skin condition 
and if so, the extent to which that 
condition is ameliorated thereby.  With 
regard to hives, the examiner should note 
whether or not the attacks included 
laryngeal involvement.  If symptoms 
attributable to tinea versicolor and 
hives are distinguishable, the examiner 
should identify which symptoms are 
attributable to each disorder.  Color 
photographs should be taken and 
associated with the claims file.

Following examination of the veteran and 
review of the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely that, as regards 
identifiable symptoms and functional loss 
associated therewith, the veteran's tinea 
versicolor and hives are sufficiently 
distinguishable as to warrant 
consideration as separate disabilities 
for evaluation purposes.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  The RO should schedule the veteran 
for a VA examination, by a panel 
consisting of an orthopedic specialist 
and a rheumatologist, to determine the 
nature and extent of the disability 
associated with the veteran's service-
connected fibromyalgia, costochondritis 
and thoracic outlet syndrome.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the examiners.  All tests and studies 
deemed warranted by the examiners should 
be performed, with the results therefrom 
made available to the examiners for 
review and comment prior to completion of 
their report, and all clinical findings 
should be reported in detail.

All demonstrated tender points should be 
identified, and the extent of the 
veteran's fatigue, sleep disturbance, 
stiffness, paresthesia, headaches, 
depression, anxiety, Raynaud's symptoms, 
and the level of pain experienced by the 
veteran should be noted.  The effect of 
pain upon daily functioning, as well as 
during flare-ups, should be described and 
quantified to the extent possible. If 
symptoms attributable to the various 
disorders, the examiners should clearly 
identify which symptoms are attributable 
to each disorder.

Following examination of the veteran and 
review of the claims file, the examiners 
should offer an opinion as to whether the 
veteran currently suffers from 
costochondritis, fibromyalgia, and 
thoracic outlet syndrome; and, if so, 
whether it is at least as likely that, as 
regards identifiable symptoms and 
functional loss associated therewith, 
these disorders are sufficiently 
distinguishable as to warrant 
consideration as separate disabilities 
for evaluation purposes.  

The Board emphasizes that the purpose of 
this evaluation is to reconcile the 
medical evidence of record and thus aid 
in the adjudication of the veteran's 
claim.  Hence, the examiners should make 
every effort to reach a consensus on the 
inquiries posed below and, if at all 
possible, to render all findings and 
opinions in a single collaborative 
report. 

4.  The RO should review all requested 
development, to include each examination 
report, to determine whether this REMAND 
has been complied with.  If any requested 
action is not undertaken, or is taken in 
a deficient manner, immediate corrective 
action should be implemented.

5.  Following the completion of all above 
requested development, the RO should 
adjudicate the veteran's claims in light 
of all pertinent evidence and all 
applicable legal authority.  As regards 
each of the claims remaining on appeal, 
the RO should specifically consider and 
address all applicable rating criteria, 
as well as whether separate evaluations 
are warranted for distinguishable 
disability, consistent with the Esteban 
case, cited to above.  Additionally, as 
regards the claim for a higher evaluation 
for musculoskeletal disability (currently 
characterized as fibromylagia, 
costochondritis, and left thoracic outlet 
syndrome), the RO should consider both 
the former and revised schedular criteria 
for evaluation of fibromyalgia, referred 
to above. The RO should provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  Unless each claim is granted to the 
veteran's satisfaction, the RO should 
provide to veteran and his representative 
an appropriate supplemental statement of 
the case and afford them the opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



